DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 13-14, 17, and 21-24 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lien et al (US 20180348340).
With respect to claim 13, 22, 23, and 24, Lien teaches a radar sensor system, comprising: at least two radar sensors, each of the at least two radar sensors (fig, 6-2, items 404-1 and 404-2) having at least one transmitter and at least one receiver (fig 6-2, items 502-1 and 2 and 504-1 and 2), wherein detection regions of the at least two radar sensors overlap at least partially (fig 6-2, the target 104 is seen by both radar devices), the at least two radar sensors being situated at a defined distance from one another (fig 6-2, both the radar devices are some nominal distance away from each other), transmit signals of the at two radar sensors being synchronized in such a way that radiation of one of the at least two radar sensors that was emitted by another of the at least two radar sensors and reflected by an object is capable of being evaluated by an evaluation device (para 38, “For cooperative radar sensing, the computing device 102 can be synchronized in time using atomic clocks”, para 4, “This enables the wireless communication chipset to be used as a continuous-wave radar and simultaneously transmit and receive radar signals”, para 59, “the duplex operation signal 508 causes the switch 506-1 to connect the transmitter 502-1 to the antenna 404-1 and causes the switch 506-2 to connect the receiver 504-2 to the antenna 404-2. In this way, the transmitter 502-1 transmits a radar signal 602 via the antenna 404-1 while the receiver 504-2 receives a portion of the radar signal 602 that is reflected by a target 604 via the antenna 404-2.”).
With respect to claim 14, Lien teaches the at least two radar sensors transmit substantially at the same time, transmit substantially on the same frequency, and have substantially the same modulation parameters (para 62, “the controller 310 can further coordinate switching across multiple switches 506. For pulse-Doppler radar, the controller 310 interleaves transmit and receive operations such that pulses of the transmitted radar signal 602-1 can be transmitted by transmitters”).
With respect to claim 17, Lien teaches the at least two radar sensors are configured to transmit FMCW ramps that have substantially the same modulation parameters (fig 6-2, items 610-1 and para 62, “the controller 310 can further coordinate switching across multiple switches 506. For pulse-Doppler radar, the controller 310 interleaves transmit and receive operations such that pulses of the transmitted radar signal 602-1 can be transmitted by transmitters”).
With respect to claim 21, Lien teaches for synchronization of the transmit signals of the radar sensors, signal power levels of the transmit signals are taken into account in a defined manner (para 39, “radar sensing operations can be assigned amongst the computing devices 102 according to each device's capability and location. For example, a device with a highest transmit power or a wider field-of-view, for example, can be used to transmit the radar signal. Radar data that is collected through cooperative or non-cooperative techniques can also be shared across all of the computing devices”).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 15 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lien as applied to claim 13 and 17 above, and further in view of Smith (US 6798374).
With respect to claim 15, Smith teaches a frequency offset between the at least two radar sensors is capable of being determined and compensated in that the transmitters of the at least two radar sensors transmit in alternating fashion (col 3, lines 41-66, “two or more microwave frequencies have been "alternately" transmitted. The radar system will transmit one frequency for a brief time, (on the order of micro-seconds) and then switch to an alternate frequency for a brief time, then switch back and so on”). It would have been obvious to modify Lien to include a frequency offset between the at least two radar sensors is capable of being determined and compensated in that the transmitters of the at least two radar sensors transmit in alternating fashion because it would allow the sensors to determine which sensor sent the signal.
With respect to claim 15, Lien teaches the receivers of non-transmitting ones of the at least two radar sensors simultaneously receive (para 57, “each switch 506 couples either a corresponding transmitter 502 or receiver 504 to a corresponding antenna 404. In some situations, for wireless communication, the wireless communication chipset 104 may use time-division duplexing (TDD) to transmit or receive at different times. Thus, the switches 506 either coupled the transmitters 502 or the receivers 504 to the antennas 404 at any given time.” And para 59, “the controller 310 causes a portion of the transmitters 502 and a portion of the receivers 504 to be simultaneously connected to respective antennas 404”).
With respect to claim 19, Smith teaches the at least two radar sensors are configured to transmit temporally interleaved FMCW ramps (col 3, lines 41-66, “two or more microwave frequencies have been "alternately" transmitted. The radar system will transmit one frequency for a brief time, (on the order of micro-seconds) and then switch to an alternate frequency for a brief time, then switch back and so on”). It would have been obvious to modify Lien to include the at least two radar sensors are configured to transmit temporally interleaved FMCW ramps because it is merely a substitution of the transmission timing of Lien for the transmission timing of Smith to yield predictable results.
Claims 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lien in view of Smith as applied to claim 15 above, and further in view of Kondoh (US 20080100500).
With respect to claim 16, Kondoh teaches the frequency offset between the at least two radar sensors is capable of being determined and compensated in that, for a target object, two baseband frequencies are measured for two unknown objects, and for N target objects 2N baseband frequencies are measured for N+1 unknown objects (para 103 “three frequency equations and two phase equations can be obtained for a target, five independent equations can be provided for two unknowns (v,R) of the target with three degrees of redundancy”). It would have been obvious to modify Lien to include the frequency offset between the at least two radar sensors is capable of being determined and compensated in that, for a target object, two baseband frequencies are measured for two unknown objects, and for N target objects 2N baseband frequencies are measured for N+1 unknown objects because it is merely a substitution of the method of determining the location of unknown objects of Lien with the method of determining the unknown objects of Kondoh to yield predictable results.
Claims 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lien as applied to claim 17 above, and further in view of Murali et al (US 20170212214).
With respect to claim 18, Murali teaches synchronization of the FMCW ramps, a frequency offset between the at least two radar sensors is capable of being determined and compensated (para 54, “The control module 228 then determines 702 the frequency offsets for the frequency shifters and the frequency shift parameters for the IF response mismatch compensation filters”). It would have been obvious to modify Lien to include synchronization of the FMCW ramps, a frequency offset between the at least two radar sensors is capable of being determined and compensated because it would allow the device to determine which sensor sent which signal.
Claims 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lien as applied to claim 17 above, and further in view of Mansikkamaki (US 20190044606).
With respect to claim 20, Mansikkanmaki teaches the evaluation device is configured to ascertain a bistatic and a monostatic radar cross-section of the object (para 96, “The azimuth angle of the main lobe 610′ describes the beam width in the space of the incident electromagnetic wave 80. This can also be analyzed using the monostatic radar cross section in similar manners than with the elevation angle 601′. The azimuth angle of the main lobe 610″ describes the beam width in the space of the target radio device 81. This can also be analyzed using the bistatic radar cross section in similar manners than with the elevation angle 601″). It would have been obvious to modify Lien to include the evaluation device is configured to ascertain a bistatic and a monostatic radar cross-section of the object because it would allow the device to recognize a gesture and object.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY A BRAINARD whose telephone number is (571)272-2132. The examiner can normally be reached Monday - Friday 7:00 a.m.-5 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erin Heard can be reached on 571-272-3236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TIMOTHY A. BRAINARD
Primary Examiner
Art Unit 3648



/TIMOTHY A BRAINARD/Primary Examiner, Art Unit 3648